Wyly, J.,
concurring. Defendants, D. 0. MeOan & Soji, obtain judgment against plaintiffs for $3507 38, “with vendor’s privilege on four boilers furnished to, and now situated on, the Monse.cour’s plantation in the parish of Plaquemines.” Plaintiffs were planting partners on said *752plantation. Execution issued, and the sheriff seized the four boilers and also two mares on said plantation and advertised them for sale on the third of April. Plaintiffs enjoined the sale on the following grounds:
First — Because the property was advertised for sale before notice of seizure was served on Jules Lapene, one of the partners.
Second — Because the sale was advertised to take place on the Monse-cour’s plantation, instead of at the court-house.
Third — Because the two mares are attached to the plantation, used in its cultivation, and can not be sold separately.
Fourth — Because the boilers are attached by bricks and cement to the sugar-house, they form a part thereof, and can not be sold separately from the plantation.
As plaintiffs are ordinary partners, notice of seizure should be given •to each in order to make a valid sale of his share of the property seized. Lapene was not notified of the seizure till the twentieth or twenty-second of March, and the sale was advertised for the third day of April. He was entitled to three days notice of seizure and ten days advertisement, the property being movable. The delay -allowed was not sufficient. The objection that Lapene was not properly made a' party to the sale must be maintained. But this is no cause for his partner, J. L. Jacks, to complain and to sue out an injunction. The objection that the sale was to occur on the Monsecour plantation, where the property was seized, is not well founded. The four boilers are articles that could not easily bo moved, and the sheriff was not required to divide the sale. C. P. 6G6. As to the third objection; I will remark the evidence shows that the two mares were not used to cultivate the plantation; they were riding-horses and could be sold separately from the plantation.
I agree with the district judge that defendants, having judgment with vendor’s privilege on the four boilers, could enforce it by seizing and selling the said boilers separately from the plantation. When they were set up at the sugar-house the vendor’s privilege was upon them, and I know of no law whereby the purchasers could destroy the privilege by using the property for the purpose it was adapted. I can not consent that a vendor’s privilege on a movable can be lost simply because the purchaser may use it on his plantation. If such were the case, the vend- or’s privilege would furnish but little security in an agricultural district. The law has not declared that the use of a movable by a purchaser shall'destroy the vendor’s privilege. “Privileges become extinct:
“First — By the extinction of the thing subject to the privilege.
“Second — By the creditor acquiring the thing subject to it.
“ Third — By the extinction of the debt which gave birth to it.
“ Fourth — By prescription.”
Revised Code, 3277.
*753As defendants have a privilege upon the boilers as separate things, I see no reason why they may not sell them separately from the plantation. If they remain separate things, so that a privilege may rest upon them, they remain separate for the enforcement of such privilege. They can not be things, and not things.
If they are movables, the vendor’s privilege is upon them; if they are part of the plantation, an immovable, there can be no vendor’s privilege, because defendants did not sell the plantation. Defendants had a privilege upon them as movables when they sold them to plaintiffs, and that privilege has been recognized in the judgment sought to be executed. And that judgment can not be questioned now, nor can the inquiry be raised as to the existence of the privilege on these boilers, because defendants have set up the plea of res juáicata. Defendants have the right to enforce their privilege by selling the things subject thereto. The plantation is not subject to the vendor’s privilege. The boilers, as separate things, are, and they may be, sold to satisfy the judgment of defendants.
For the reasons stated, I therefore concur in the decree in this case.
Howell, J., dissents from the majority of the court on the question of notice to Lapene, one of the partners. I think notice to Jacks, at the domicile of the firm, was sufficient.